Case 8:19-cv-03121-WFJ-AEP Document 11 Filed 01/22/20 Page 1 of 2 PageID 64




                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                    TAMPA DIVISION

                                     CASE NO.: 8:19-cv-3121

MELODEE MICHALARES-OWENS,
    Plaintiff,
vs.

GREENWOOD OF SC, INC., et al.
     Defendant.

                  PLAINTIFF’S NOTICE OF VOLUNTARY DISMISSAL

       Plaintiff MELODEE MICHALARES-OWENS (“Plaintiff”), by and through her

undersigned counsel, and pursuant to Fed. R. Civ. P. 41(a)(1)(A)(i), hereby voluntarily dismisses

without prejudice all claims in this action against Defendant GREENWOOD OF SC, INC.

(“Defendant”). Pursuant to Fed. R. Civ. P. 41(a)(1)(A)(i), a “plaintiff may dismiss an action

without court order by filing a notice of dismissal before the opposing party serves either an answer

or a motion for summary judgment.” Said Defendant has not served an answer, a motion for

summary judgment, or any other response in this action. Accordingly, this action may be

dismissed without an Order of the Court.

Dated: January 22, 2020.


                                              _/s/__Layla K. McDonald, Esq.______
                                              Layla K. McDonald, Esquire / FBN: 11308
                                              Tel: 727-277-8234
                                              Email: lmcdonald@mcdonaldandmincelaw.com
                                              Melissa Gilkey Mince, Esquire / FBN: 564230
                                              Tel: 727-488-1988
                                              Email: mmince@mcdonaldandmincelaw.com
                                              MCDONALD & MINCE, PLLC
                                              801 West Bay Drive, Suite 113
                                              Largo, FL 33770
Case 8:19-cv-03121-WFJ-AEP Document 11 Filed 01/22/20 Page 2 of 2 PageID 65




                              CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on January 22, 2020, I filed the foregoing document with the

Clerk of the Court via CM/ECF and furnished same upon:

GREENWOOD OF SC, INC.
c/o Vanessa Patel, Esq.
Ogletree, Deakins, Nash, Smoak & Stewart, P.C.
100 North Tampa Street, Suite 3600
Tampa, FL 33602
Telephone: 813-221-7440
Email: vanessa.patel@ogletree.com


800A, LLC
c/o Jawdet Rubaii, Esq.
Jawdat Rubaii, P.A.
1358 S Missouri Ave
Clearwater, FL 33756-6535
Office: 727-442-3800
Cell: 727-442-3800
Email: rubaiilaw@gmail.com

                                          _/s/_Layla K. McDonald_____
                                          Layla K. McDonald, Esq.
                                          FBN: 11308
